DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 
Claim Status
	Claims 1,4,5 and 14 have been amended. 
	Claims 1-14 are pending and examined as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8,12,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 5,255,595) in view of Beasley et al (US 3,696,734) in further view of Frey et al (US 3,978,238).

Note: The limitation “device for heating filled brioches with a frozen dough filling” is an intended use. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).

With regards to claim 1, Higgins discloses a device for heating filled brioches (cookie maker 10, Fig. 3), which including:
-    an upper subassembly (lid 18, Fig. 3) and a lower subassembly (base 22, Fig. 3) hinged to one another (col 3, lines 36-38); each subassembly (each of lid 18 and base 22, Fig. 3) including:
a casing (each of lid 18 and base 22 constitute a case, Fig. 3);
at least one heating plate (heat conducting elements 26, 30, Fig. 3) removably linked to the correspondent casing by at least one fastening element (heat conducting elements 26 and 30 are secured to the mounts 58 by a screw and tubular spacer through holes 62, col 66-68 and col 4, lines 1-6), each heating plate being provided with a semi spherical cavity for receiving a product (heat conducting elements 26,30 are curved at ends and meet to form a semi sphere, Fig. 3), and the heating plates of the Fig. 3 and 4);
- at least one heat transfer plate (backplate 70,74 and heating element 38,42, Fig. 3) having a heating thermal resistor (heating element 38,42, Fig. 3) attached thereto;
-    at least one thermostat configured to adjust the temperature of the heating plates (col 5, lines 56-58);
Higgins et al does not disclose loaded elastic elements that press the heating transfer plate against the heating plates; and the heat transfer plate and heating thermal resistor are housed in an enclosure supported in the respective upper or lower subassembly and loaded by the elastic elements which press the enclosure against the corresponding heating plate, ensuring, through an opening of the enclosure, an optimal contact of the heat transfer plate with the heating plate, and there existing guide columns configured to allow a guided shifting of the enclosure along a shifting stroke, and heat transfer plate, housed inside an enclosure , is surrounded by a thermo-insulating layer , except for an open area , in correspondence to the opening of the enclosure for abutment of the heat transfer plate with the heating plate and the heat transfer plate housed in an enclosure having a thermo-insulating layer, the heat transfer plate being accessible through an opening defined in the enclosure and in the thermo-insulating layer, the enclosure being supported in the respective upper or lower subassembly through guide columns configured to allow a guided shifting of the enclosure along a shifting stroke.
Beasley et al teaches loaded elastic elements (compression spring 70, Fig. 4) that press each enclosure of the heating transfer plates against the correspondent heating plates (press heating element 46 upon the lower grid 12, Fig. 4) ; and the heat transfer plate and heating thermal resistor are housed in an enclosure (mounting fixture 45, Fig. 3)supported in the respective upper or lower subassembly and loaded by the elastic elements which press the enclosure against the corresponding heating plate, ensuring, through an opening of the enclosure (contact between the heating element 46 and lower grid 12 are ensured by compression spring 70 which acts against mounting fixture 45, Fig. 3), and there existing guide columns configured to allow a guided shifting of the enclosure along a shifting stroke (sleeve 78 is connected to mounting fixture 45 and allows shifting along screw 80, Fig. 4), and heat transfer plate, housed inside an enclosure (lower grid is housed in mounting fixture 45, Fig. 4) , is surrounded by a thermo-insulating layer , except for an open area , in correspondence to the opening of the enclosure for abutment of the heat transfer plate with the heating plate (heat insulation 98 surrounds mounting fixture 45 everywhere except for where the heating element 46 and lower grid 12 are, Fig. 4) and the heat transfer plate (lower grid 12 and upper grid 14, Fig. 2) housed in an enclosure having a thermo-insulating layer (base 16 and case 18 having heat insulation 98, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the base and lid of Higgins with a compression spring as taught by Beasley et al to allow plate removal and replacement without recalibration (abstract, lines 14-16).
Higgins and Beasley et al does not teach the fastening element providing shifting of the heating plate relative to the respective casing while in operation. 
Frey et al teaches a fastening element (silicone rubber strips 65,66, rivets 67 and sealing rings 83, Fig. 5) providing shifting of the heating plate relative to the respective casing while in operation (allows the heating panel 13 and 14 to move up and down and not pop out, Fig. 5). 
It would have been obvious to one skilled in the art at the time the invention was modify the fastening element of Higgins and Beasley et al with the fastening element of Frey et al to allow of accommodating food for different sizes and to prevent seepage of liquid during cooking. 
With regards to claim 2, Beasley et al teaches wherein the elastic elements (compression spring 70) are coaxially arranged relative to the guide columns (sleeve 78 is coaxial to spring 70, Fig. 4), which rest on supports (bolt heads 86, Fig. 4) of said upper and lower subassemblies (side walls 28 of base and cover, Fig. 4).
With regards to claim 3, Beasley et al teaches wherein the enclosure (mounting fixture 45, Fig. 4) is constituted by a coupling linkage of two half enclosures (coupling of element 24 and stamping 49, Fig. 4).
With regards to claim 4, Frey et al teaches wherein each fastening element is releasable and comprises at least one elastic tab (silicone rubber strips 65, Fig. 5) inserted in a slot (inserted into rivet 67 which has a slot, Fig. 5), providing attachment between the heating plate and the respective casing (provides attachment of heating panels 13, 14 to base 11 and cover 12, Fig. 5). 
With regards to claim 5, Higgins et al teaches wherein each heating plate is linked to its respective upper subassembly or lower subassembly by means of at least two releasable elements arranged on opposite sides of the heating plate (the heat conducting elements 26, 30 are supported in the housing 14 through mounts 58 integrally formed with the housing 14, col 3, lines 66-68).
With regards to claim 6, Higgins et al teaches wherein said heat transfer plate (26) includes a heat transfer resistor (backplate 70, 74 and heating element 38, 42, Fig. 3).
With regards to claim 7, Higgins et al teaches wherein said heat transfer plate and the heating plate are quadrangular (the shape of the whole cookie maker 10 is quadrangular, Fig. 2).
With regards to claim 8, Frey et al teaches wherein the elastic elements comprise four loaded springs (each panel 13 and 14 are attached to 4 springs 4 on each corner, Fig. 4), applied to each of the corners of the enclosure (pans 61 and 62, Fig. 5).
With regards to claim 12, Higgins et al teaches wherein the heating thermal resistor (heating elements 38, 42, Fig. 3), housed within the enclosure (enclosure of Beasley et al, Fig. 4) is attached and pressed against the heat transfer plate by means of an aluminum plate and fastening elements (backplates 70,74 are formed of aluminum and press the heating element 38,42, col 3, lines 29-35 ).
With regards to claim 13, Higgins et al wherein an additional insulating layer is contemplated between the aluminum plate and the heating thermal resistor (the spacers and screw insulate the housing 14 and the heat generated by the heating element 38,42 and backplates 70,74, col 4, lines 10-18).
With regards to claim 14, Beasley et al teaches wherein each subassembly is delimted by a casing having a casing interior with four corners, and each guide column (sleeve 78, Fig. 4), is contained within the casing interior and is supported on a support attached to one of the four corners of the casing (delimits end flanges 50 from moving away from cup shaped element 24, Fig. 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al, Beasley and Frey et al as applied to claims 1-8,12,13 and 14 and further in view of Steeb et al (US 5,937,742).

With regards to claim 11, Higgins et al discloses a first light indicator indicates the operative state of the device (a pilot light for indicating when the portable cookie maker 10 is in use, the pilot light may be wired such that it remains activated as long as the portable cookie maker 10 is plugged in, or it may be wired into the thermostat such that it activates when the heating elements are energized, col 3, lines 59-64).
Higgins et al,Beasley et al and Frey et al does not teach the second light indicator indicates whether the heat transfer plates have reached a predetermined temperature .
Steeb et al teaches the second light indicator indicates whether the heat transfer plates have reached a predetermined temperature (ready light 11 can be provided to indicate the reaching of the temperature point at which the bi metal 70 opens, col 6, lines 10-17) .
It would have been obvious to one skilled in the art at the time the invention was made to modify the apparatus of Higgins et al, Beasley et al and Frey et al with the ready light as taught by Steeb et al to provide a notification of the cooking readiness of a cooking apparatus. 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 is objected to because the prior art does not teach wherein the lower assembly consists of at least two independent heating plates and the upper subassembly consists of at least two independent heating plates. Claim 10 would be objected to since it depends from claim 9. 

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not disclose or teach at least one fastening element providing shifting of the heating plate relative to the respective casing while in operation in claim 1. 
Examiners response: Higgins et al each of the heating plates is linked to the upper or the lower subassembly wherein it is installed by means of at least one fastening element that allows for some shifting of the heating plate relative to the respective subassembly (mounts 58 by a screw and tubular spacer through holes 62, col 66-68 and col 4, lines 1-6), allowing separating and removing the heating plate from the subassembly (Fig. 3). Higgin does not teach the shifting of the heating plate. Frey et al teaches a fastening element (silicone rubber strips 65,66, rivets 67 and sealing rings 83, Fig. 5) providing shifting of the heating plate relative to the respective casing while in operation (allows the heating panel 13 and 14 to move up and down and not pop out, Fig. 5). 
Applicant’s arguments: Applicant argues the prior art does not disclose or teach the elastic tab is inserted in a slot as amended of claim 4. 
Examiner’s response: Frey et al teaches wherein each fastening element is releasable and comprises at least one elastic tab (silicone rubber strips 65, Fig. 5) inserted in a slot (inserted into rivet 67 which has a slot, Fig. 5), providing attachment between the heating plate and the respective casing (provides attachment of heating panels 13, 14 to base 11 and cover 12, Fig. 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nie (US 2018/0333000) discloses a griddle plat suspension assembly having a housing 1, a griddle plate 2 and a heating element 3 arranged in the housing 1, and further comprises a fastener 4 connected with the housing 1 and the griddle plate 2, and an elastic part 5 pushing the heating element 3 to the griddle plate 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761